Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022, 05/13/2021 and 01/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statements are being considered by the examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach, a control method for a power factor correction circuit, the control method comprising, inter alia,  
providing a third driving signal by the control unit, wherein the third driving signal is configured to turn on or turn off the fifth switch of the active clamp unit; 
wherein a first delay time is defined by the period between a turning-off time point of the third driving signal and a turning-on time point of the first driving waveform, a second delay time is defined by the period between the turning-on time point of the first driving waveform and a turning-off time point of the second driving waveform, and a third delay time is defined by the period between the turning-off time point of the second driving waveform and the turning-on time point of the third driving signal, 
wherein when a polarity of an AC input voltage from the AC input power source is positive, the second switch is used as the main switch and the first switch is used as the auxiliary switch, wherein when the polarity of an AC input voltage from the AC input power source is negative, the first switch is used as the main switch and the second switch is used as the auxiliary switch.
Claims 2-19 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONCLUSION
6.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Matsuura et al. (Pub. No.: US 20190319528 A1) discloses a switching power supply includes the AC input voltage, a clamp and a driving signal generator is constructed as a controller for on/off driving of the switches to operate in current critical mode for use as a bridgeless totem pole power factor correction converter.
Wang et al. (Patent No.: US 10630168 B1) discloses a PFC converter connected to an Alternating Current (AC) source, a zero-voltage switching (ZVS) detection circuit generates a ZVS flag, which is used by the processor to control switching of first through fourth transistors of the PFC converter.
Dusmez (Patent No.: US 10381915 B1) discloses a power conversion circuit is coupled to a variable delay circuit that introduces a delay time to facilitate soft switching. The control mechanism enables the active switch of the critical conduction mode (CrM) totem pole power factor correction (PFC) converter to continually achieve zero voltage switching (ZVS), and mitigates power losses related to hard switching behavior. The high frequencies improve power density thus maintaining high efficiency.
Zhang et al. (Pub. No.: US 20120293141 A1) discloses a bridgeless PFC (power factor correction) converter with improved efficiency comprises: an input AC power supply, a high frequency bridge arm, an inductor coupled between the input AC power supply and the high frequency bridge arm; and a control circuit configured to control the switching of switches in the high frequency bridge arm and the low frequency bridge arm.
CONTACT INFORMATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (07/27/2022)
Examiner, Art Unit 2837


27 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837